Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/06/2020 has been entered.
Claims 1, 6-8 and 16-26 are currently pending and have been fully considered.
The 35 U.S.C. 112 rejections of claims 1, 6-8 and 13-16 made in the previous Office action have been withdrawn in light of applicant’s amendment.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6-8 and 16-26 are rejected under 35 U.S.C. 103 as being unpatentable over KLAUSMEIER (WO 2000/063322A1).
KLAUSMEIER teaches fuel compositions that are taught to comprise a hydrocarbon fuel, a polar fluid, and an emulsifier (Abstract).
diesel fuel (fuel component), alcohol (alcohol component), water (water component), and an emulsifier (at least one emulsifier).  The emulsifier is taught, to be present in amounts effective to form an emulsion wherein the emulsifier is selected from the group consisting of noncyclic polyol fatty add esters and noncyclic polyol fatty acid alcohol ethers (emulsifier selected from the group consisting of noncyclic polyol fatty add esters and noncyclic polyol fatty acid alcohol ethers). (reference claim 1)
KLAUSMEIER further teaches that at least about half of the emulsifier is from the group of noncyclic polyol fatty add esters and noncyclic polyol fatty acid alcohol ethers. (reference claim 1)
KLAUSMEIER further teaches that the emulsifier may consist essentially of a single molecular species having both polar and nonpolar portions. (reference claim 27)
KLAUSMEIER teaches hydrous ethanol may be added. (Page 43 and reference claims 2-4)
KLAUSMEIER teaches that the emulsions may be micro-emulsions. (pages 15-16)

KLAUSMEIER also teaches that the diesel composition has no more than about 90% diesel.  (reference claim 13)
While KLAUSMEIER does not explicitly teach the amount of emulsifier, alcohol and water combined, KLAUSMEIER teaches that the amount of diesel may be 73% and no more than about 90% diesel, the remaining amounts would be expected to be comprise of a combination of emulsifier, alcohol and water combined, which may be at least about 10 % diesel. 
A prima facie case of obviousness exists wherein the claimed ranges overlap.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time of the invention.
Regarding claims 6 and 16, KLAUSMEIER teaches noncyclic polyol fatty add esters and noncyclic polyol fatty acid alcohol ethers (renewable components).
Regarding claims 17 and 21, KLAUSMEIER explicitly teaches that the fuel composition comprises diesel fuels (lines 8-10 of page 1)
Regarding claims 18 and 22, KLAUSMEIER does not explicitly teach that the diesel fuel may be a biodiesel fuel.  

Regarding claims 7, 19, 23, 24, and 25, KLAUSMEIER teaches hydrous ethanol may be added. (Page 43 and reference claims 2-4)
KLAUSMEIER further teaches formulations with water, ethanol, ammonia and cetane improver.  (example 17 on page 41 and example 18 on page 43)  Ammonia is taught to impart a positive effect on reduction of NOx. (lines 20-23 of page 19)  Ammonia is further taught to reduce particulates when in combination with cetane improver (lines 6-9 of page 20)
Regarding claims 20 and 26, KLAUSMEIER teaches oleic acid (chart on page 43).
Response to Arguments
Applicant's arguments filed 11/06/2020 have been fully considered but they are not persuasive. 
Applicant argues that KLAUSMEIER does not teach a ratio of 1-43% of a microemulsion blend to 99-57% of fuel component.
This is not persuasive as KLAUSMEIER teaches multiple examples wherein the wt% of diesel is about 73%.  (example 16 on page 40 and Table on page 43)

While KLAUSMEIER does not explicitly teach the amount of emulsifier, alcohol and water combined, KLAUSMEIER teaches that the amount of diesel may be 73% and no more than about 90% diesel, the remaining amounts would be expected to be comprise of a combination of emulsifier, alcohol and water combined, which may be at least about 10 % diesel.  KLAUSMEIER explicitly teaches the formation of microemulsions with water ethanol diesel and emulsifiers such as GMO and other polyol fatty acid esters.  Furthermore, KLAUSMEIER teaches examples on page 43 in which the amount of ethanol, water and emulsifier combined falls within the claimed range.  
A prima facie case of obviousness exists wherein the claimed ranges overlap.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
HOROWITZ (USPGPUB 2007/0144605) teaches a service station for serving a plurality of fuels.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 5712726381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the 






/MING CHEUNG PO/           Examiner, Art Unit 1771   


/ELLEN M MCAVOY/           Primary Examiner, Art Unit 1771